This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A13-1718

                                   State of Minnesota,
                                       Respondent,

                                            vs.

                               Benjamin Wayne Blaschka,
                                      Appellant.

                                Filed September 2, 2014
                                       Affirmed
                                   Rodenberg, Judge

                              Houston County District Court
                                File No. 28-CR-13-134

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Jamie L. Hammell, Houston County Attorney, Suzanne M. Bublitz, Assistant County
Attorneys, Caledonia, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Jennifer L. Lauermann,
Assistant Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Worke, Presiding Judge; Schellhas, Judge; and

Rodenberg, Judge.

                        UNPUBLISHED OPINION

RODENBERG, Judge

      While committed to the custody of the commissioner of corrections and serving a

sentence for an earlier offense, appellant was convicted of assaulting a police officer. He
challenges the district court’s sentence committing him to the commissioner of

corrections for this gross-misdemeanor offense. We affirm.

                                         FACTS

       Appellant Benjamin Wayne Blaschka was committed to the custody of the

commissioner of corrections at MCF-Faribault, a state correctional facility, on a felony

conviction from Winona County. On January 30, 2013, and while in the commissioner’s

custody, appellant was transported under a writ of habeas corpus to the Houston County

jail to attend a hearing on a matter pending there. While in jail, appellant struck a

Houston County police officer several times and threatened the officer’s life.

       Appellant was charged by complaint with fourth-degree felony assault in violation

of Minn. Stat. § 609.2231, subd. 1 (2012), felony terroristic threats in violation of Minn.

Stat. § 609.713, subd. 1 (2012), and obstructing legal process with force in violation of

Minn. Stat. § 609.50, subds. 1(2), 2(2) (2012). While still committed to the custody of

the commissioner of corrections and serving the earlier unexpired sentence, appellant

pleaded guilty in district court to an amended charge of gross-misdemeanor fourth-degree

assault. By agreement, the other charges were dismissed.

       At the sentencing hearing, the state argued that appellant should be sentenced in

accordance with Minn. Stat. § 609.2232 (2012), providing that, if an inmate of a state

correctional facility is convicted of, among other offenses, a violation of section

609.2231, his sentence must be served in a state correctional facility, consecutively to the

unexpired portion of an earlier sentence.        Although appellant did not object to the




                                             2
consecutive nature of his sentence below, he contended that section 609.2232 does not

apply here because the assault did not occur in a “state correctional facility.”

       The district court applied section 609.2232 and sentenced appellant to an executed

one-year sentence in the custody of the commissioner of corrections, consecutive to his

earlier sentence. This appeal followed.

                                      DECISION

       Appellant argues that the district court erred in sentencing him under section

609.2232 because the offense did not take place while he was “confined in a state

correctional facility.” Because the assault to which he pleaded guilty occurred at the

Houston County jail, he contends, the consecutive sentences should be served in the jail

and not in prison.

       Minn. Stat. § 609.2232 provides:

              If an inmate of a state correctional facility is convicted of
              violating [among other statutes, section 609.2231], while
              confined in the facility, the sentence imposed for the assault
              shall be executed and run consecutively to any unexpired
              portion of the offender’s earlier sentence. . . . The inmate
              shall serve the sentence for the assault in a state correctional
              facility even if the assault conviction was for a misdemeanor
              or gross misdemeanor.

       Statutory construction is a question of law, which we consider de novo. State v.

Wukawitz, 662 N.W.2d 517, 525 (Minn. 2003). “The primary objective in the

interpretation of a statute is to ascertain and effectuate the intention of the legislature.”

Id. “If the statutory language is plain and unambiguous, the court does not engage in any




                                              3
further construction and instead looks to the plain meaning of the statutory language.” Id.

We must first determine whether section 609.2232 is ambiguous.

      Appellant focuses his argument on the definition of “state correctional facility,”

arguing that the district court erred in considering the Houston County jail to be “an

extended branch of the Minnesota Department of Corrections.”1

      The plain and unambiguous language of the statute requires only that the

defendant (1) is convicted, (2) of one of the enumerated offenses, and (3) that the

conviction occurs while he is confined in a state correctional facility. See Minn. Stat.

§ 609.2232. The statute plainly applies to convictions occurring during an offender’s

confinement, regardless of the precise location of the offense. This construction is

consistent with the evident purpose of the statute—to sentence offenders in the custody of

the commissioner of corrections to a consecutive sentence to be served in a state

correctional facility when they are convicted of new offenses. Appellant’s proposed

construction is inconsistent with the manifest intent of the legislature. See Minn. Stat.

§ 645.08 (2012).

      It would make little sense that an offender already serving an earlier sentence in

the custody of the commissioner of corrections should serve a consecutive sentence in a




1
  The state’s brief focuses on whether appellant’s sentence was properly made
consecutive to the earlier and unexpired sentence. Appellant did not challenge the
consecutive nature of his sentence below but asks us to remand for the district court to
consider whether the sentence should be concurrent or consecutive and where it should
be served.

                                            4
county jail.2 At the time the district court adjudicated appellant guilty of the present

assault, he was in the custody of the commissioner of corrections serving an earlier

sentence.   His conviction occurred while he was confined in a “state correctional

facility.” The district court did not err in sentencing appellant in conformity with section

609.2232.

       Affirmed.




2
  And we note that the commissioner of corrections reclassified appellant after the
Houston County jail assault and transferred him to MCF-Oak Park Heights, a prison with
higher security than MCF-Faribault.

                                             5